THOMPSON, Judge,
dissenting.
¶24 Defendant never objected to any irregularities in the sentencing procedures in this case. Indeed, Defendant and his lawyer agreed with the manner in which sentencing was conducted, including the determination of the prior felony convictions. He must show on appeal that he was prejudiced by the errors posited by the majority. State v. Henderson, 210 Ariz. 561, 567-68, ¶¶ 20, 22, 26, 115 P.3d 601, 607-08 (2005). Not only has Defendant not carried his burden of showing prejudice, he does not even contend that he was prejudiced in receiving the presumptive, concurrent sentences imposed in this ease. Indeed, on this record, he could not do so, as he clearly was not prejudiced.
¶25 Defendant has four prior felony convictions. Neither in the trial court, nor on appeal, has Defendant ever challenged this plain fact. During sentencing, with Defendant present,10 defense counsel acknowledged that the two priors that were being used to enhance the sentences here were not Defendant’s only felony convictions, noting that his client had “at least two prior felony convictions.” Despite his lengthy criminal history, Defendant received presumptive, concurrent sentences which the state did not seek to aggravate. Defendant does not assert, and cannot demonstrate that, but for error in the adjudication of the priors used to enhance his sentence, the trial judge could reasonably have refused to find the priors.11
¶ 26 Because the record fully supports the trial court’s finding that Defendant had two prior felony convictions, the sentences imposed were fair and lawful, and Defendant was not prejudiced by any fundamental error in the trial court, I would affirm.

. See State v. Reid, 155 Ariz. 399, 402, 747 P.2d 560, 563 (1987) (affirming murder conviction by eleven-person-juiy although the defendant never personally waived a full jury but was present when defense counsel did so).


. Further, a defendant may not "inject error into the record and then profit on appeal." State v. Diaz, 168 Ariz. 363, 366, 813 P.2d 728, 731 (1991).